UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File number: 811-21829 BBH TRUST on behalf of the following series: BBH Core Select BBH Global Core Select BBH International Equity Fund BBH Limited Duration Fund BBH Intermediate Municipal Bond Fund (Exact name of Registrant as specified in charter) 140 Broadway, New York, NY 10005 (Address of principal executive offices) Corporation Services Company, 2711 Centerville Road, Suite 400, Wilmington, DE 19808 (Name and address of agent for service) Registrant's telephone number, including area code: (800) 575-1265 Date of fiscal year end:October 31 Date of reporting period:July 31, 2015 ITEM 1. SCHEDULES OF INVESTMENTS BBH CORE SELECT PORTFOLIO OF INVESTMENTS July 31, 2015 (unaudited) Shares Value COMMON STOCKS (86.9%) BASIC MATERIALS (3.8%) Celanese Corp. (SeriesA) Praxair, Inc. Total Basic Materials COMMUNICATIONS (12.2%) Comcast Corp. (ClassA) eBay, Inc.1 Google, Inc. (ClassA)1 Google, Inc. (ClassC)1 Total Communications CONSUMER CYCLICAL (6.1%) Bed, Bath & Beyond, Inc.1 Liberty Interactive Corp. (ClassA)1 Wal-Mart Stores, Inc. Total Consumer Cyclical CONSUMER NON-CYCLICAL (22.6%) Baxalta, Inc.1 Baxter International, Inc. DENTSPLY International, Inc. Diageo, Plc.ADR Henry Schein, Inc.1 Nestle SAADR Novartis AGADR PayPal Holdings, Inc.1 Unilever NV (NY Shares) Zoetis, Inc. Total Consumer Non-cyclical ENERGY (8.3%) EOG Resources, Inc. Occidental Petroleum Corp. Schlumberger, Ltd. Southwestern Energy Co.1 Total Energy FINANCIALS (20.7%) Berkshire Hathaway, Inc. (ClassA)1 Chubb Corp. Progressive Corp. US Bancorp Wells Fargo & Co. Total Financials Shares Value COMMON STOCKS (continued) INDUSTRIALS (1.4%) Waste Management, Inc. Total Industrials TECHNOLOGY (11.8%) Microsoft Corp. Oracle Corp. QUALCOMM, Inc. Total Technology Total Common Stocks (Identified cost $3,316,567,459) Principal Amount Maturity Date Interest Rate REPURCHASE AGREEMENTS (5.9%) National Australia Bank (Agreement dated 07/31/15 collateralized by U.S. Treasury Note 1.875%, due 06/30/20, original par $331,990,000, valued at $336,090,000) 08/03/15 0.150% $ 329,500,000 Total Repurchase Agreements (Identified cost $329,500,000) U.S. TREASURY BILLS (6.3%) U.S. Treasury Bill2 01/07/16 349,820,800 Total U.S. Treasury Bills (Identified cost $349,903,770) TOTAL INVESTMENTS (Identified cost $3,995,971,229)3 99.1% CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES 0.9% 51,714,567 NET ASSETS 100.0% 1 Non-income producing security. 2 Security issued with a zero coupon. Income is recognized through accretion of discount. 3 The aggregate cost for federal income tax purposes is $3,995,971,229, the aggregate gross unrealized appreciation is $1,598,595,539 and the aggregate gross unrealized depreciation is $68,639,522, resulting in net unrealized appreciation of $1,529,956,017. Abbreviations: ADR − American Depositary Receipt. BBH CORE SELECT PORTFOLIO OF INVESTMENTS (continued) July 31, 2015 (unaudited) FAIR VALUE MEASUREMENTS BBH Core Select (the “Fund”) is required to disclose information regarding the fair value measurements of the Fund’s assets and liabilities. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure requirement established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including, for example, the risk inherent in a particular valuation technique used to measure fair value, including the model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the Fund’s own considerations about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three levels defined by the fair value hierarchy are as follows: — Level 1 – unadjusted quoted prices in active markets for identical investments. — Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). — Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). Inputs are used in applying the various valuation techniques and broadly refer to the assumptions that market participants use to make valuation decisions, including assumptions about risk. Inputs may include price information, specific and broad credit data, liquidity statistics, and other factors. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. However, the determination of what constitutes “observable” requires judgment by the investment adviser. The investment adviser considers observable data to be that market data which is readily available, regularly distributed or updated, reliable and verifiable, not proprietary, and provided by independent sources that are actively involved in the relevant market. The categorization of a financial instrument within the hierarchy is based upon the pricing transparency of the instrument and does not necessarily correspond to the investment adviser’s perceived risk of that instrument. Financial assets within level 1 are based on quoted market prices in active markets. The Fund does not adjust the quoted price for these instruments. Financial instruments that trade in markets that are not considered to be active but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within level 2. These include investment-grade corporate bonds, U.S. Treasury notes and bonds, and certain non-U.S. sovereign obligations and over-the-counter derivatives. As level 2 financial assets include positions that are not traded in active markets and/or are subject to transfer restrictions, valuations may be adjusted to reflect illiquidity and/or non-transferability, which are generally based on available market information. Financial assets classified within level 3 have significant unobservable inputs, as they trade infrequently. Level 3 financial assets include private equity and certain corporate debt securities. Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon the actual sale of those investments. BBH CORE SELECT PORTFOLIO OF INVESTMENTS (continued) July 31, 2015 (unaudited) The following table summarizes the valuation of the Fund’s investments by the above fair value hierarchy levels as of July 31, 2015. Investments, at value Unadjusted Quoted Prices in Active Markets for Identical Investments (Level 1)* Significant Other Observable Inputs (Level 2)* Significant Unobservable Inputs (Level 3)* Balance as of July 31, 2015 Basic Materials $– $– Communications – – Consumer Cyclical – – Consumer Non-Cyclical – – Energy – – Financials – – Industrials – – Technology – – Repurchase Agreements – – U.S. Treasury Bills – – Investments, at value $– * The Fund's policy is to disclose transfers between levels based on valuations at the end of the reporting period. There were no transfers between Levels 1, 2 or 3 during the period ended July 31, 2015. Portfolio holdings are shown as of the date indicated.Since market conditions fluctuate suddenly and frequently, the portfolio holdings may change and this list is not indicative of future portfolio composition. These portfolio holdings are not intended to be and do not constitute recommendations that others buy, sell, or hold any of the securities listed. For more complete information on the Fund, call 1-800-575-1265 for a prospectus or visit www.bbhfunds.com. You should consider the Fund's investment objectives, risks, charges, and expenses carefully before you invest. Information about these and other important subjects is in the Fund's prospectus, which you should read carefully before investing. The BBH Funds are managed by a separately identifiable department within Brown Brothers Harriman & Co. Shares of the Fund are distributed by ALPS Distributors, Inc., located at 1290 Broadway, Suite 1100, Denver, CO 80203. BBH GLOBAL CORE SELECT PORTFOLIO OF INVESTMENTS July 31, 2015 (unaudited) Shares Value COMMON STOCKS (86.9%) CANADA (4.8%) ENERGY ARC Resources, Ltd. Vermilion Energy, Inc. 2,434,702 3,786,814 FINANCIALS Intact Financial Corp. 3,376,970 Total Canada 7,163,784 CURAÇAO (1.9%) ENERGY Schlumberger, Ltd. Total Curaçao FRANCE (5.9%) COMMUNICATIONS JCDecaux S.A. CONSUMER NON-CYCLICAL Sanofi Total France GERMANY (4.7%) BASIC MATERIALS Brenntag AG Fuchs Petrolub AG Fuchs Petrolub AG (Preference Shares) Total Germany ITALY (2.5%) CONSUMER NON-CYCLICAL Davide Campari-Milano SpA Davide Campari-Milano SpA (Loyalty Shares) Total Italy NETHERLANDS (4.0%) COMMUNICATIONS Nielsen NV CONSUMER NON-CYCLICAL Unilever NV Total Netherlands Shares Value COMMON STOCKS (continued) NORWAY (1.1%) ENERGY TGS Nopec Geophysical Co. ASA Total Norway SWEDEN (3.5%) ENERGY Lundin Petroleum AB1 FINANCIALS Svenska Handelsbanken AB (ClassA) Total Sweden SWITZERLAND (9.9%) CONSUMER NON-CYCLICAL Nestle SA Novartis AG Total Switzerland UNITED KINGDOM (4.5%) CONSUMER NON-CYCLICAL Diageo, Plc. Indivior, Plc.1 Reckitt Benckiser Group, Plc. Total United Kingdom UNITED STATES (44.1%) BASIC MATERIALS Celanese Corp. (SeriesA) Praxair, Inc. COMMUNICATIONS Discovery Communications, Inc. (ClassC)1 Google, Inc. (ClassA)1 Google, Inc. (ClassC)1 CONSUMER CYCLICAL Bed, Bath & Beyond, Inc.1 Sally Beauty Holdings, Inc.1 Wal-Mart Stores, Inc. CONSUMER NON-CYCLICAL Baxalta, Inc.1 Baxter International, Inc. Zoetis, Inc. Shares Value COMMON STOCKS (continued) UNITED STATES (continued) ENERGY Occidental Petroleum Corp. FINANCIALS Wells Fargo & Co. TECHNOLOGY Microsoft Corp. 5,911,052 Oracle Corp. 6,932,586 QUALCOMM, Inc. Solera Holdings, Inc. Total United States 66,466,269 Total Common Stocks(Identified cost $119,113,987) Principal Amount Maturity Date Interest Rate Value REPURCHASE AGREEMENTS (8.6%) National Australia Bank (Agreement dated 07/31/15 collateralized by U.S. Treasury Note 1.875%, due 06/30/20, original par $13,100,000, valued at $13,260,000) 08/03/15 0.150% Total Repurchase Agreements (Identified cost $13,000,000) TOTAL INVESTMENTS (Identified cost $132,113,987)2 95.5% CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES 4.5% 6,777,420 NET ASSETS 100.0% $ 150,665,916 1 Non-income producing security. 2 The aggregate cost for federal income tax purposes is $132,113,987, the aggregate gross unrealized appreciation is $21,686,086 and the aggregate gross unrealized depreciation is $9,911,577, resulting in net unrealized appreciation of $11,774,509. BBH Global Core Select’s (the “Fund”) country diversification is based on the respective security’s country of incorporation. BBH GLOBAL CORE SELECT PORTFOLIO OF INVESTMENTS (continued) July 31, 2015 (unaudited) FAIR VALUE MEASUREMENTS The Fund is required to disclose information regarding the fair value measurements of the Fund’s assets and liabilities. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure requirement established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the Fund’s own considerations about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three levels defined by the fair value hierarchy are as follows: — Level 1 – unadjusted quoted prices in active markets for identical investments. — Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). — Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). Inputs are used in applying the various valuation techniques and broadly refer to the assumptions that market participants use to make valuation decisions, including assumptions about risk. Inputs may include price information, specific and broad credit data, liquidity statistics, and other factors. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. However, the determination of what constitutes “observable” requires judgment by the investment adviser. The investment adviser considers observable data to be that market data which is readily available, regularly distributed or updated, reliable and verifiable, not proprietary, and provided by independent sources that are actively involved in the relevant market. The categorization of a financial instrument within the hierarchy is based upon the pricing transparency of the instrument and does not necessarily correspond to the investment adviser’s perceived risk of that instrument. Financial assets within level 1 are based on quoted market prices in active markets. The Fund does not adjust the quoted price for these instruments. Financial instruments that trade in markets that are not considered to be active but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within level 2. These include investment-grade corporate bonds, U.S. Treasury notes and bonds, and certain non-U.S. sovereign obligations, listed equities and over-the-counter derivatives and foreign equity securities whose values could be impacted by events occurring before the Fund’s pricing time, but after the close of the securities’ primary markets and are, therefore, fair valued according to procedures adopted by the Board of Trustees. As level 2 financial assets include positions that are not traded in active markets and/or are subject to transfer restrictions, valuations may be adjusted to reflect illiquidity and/or non-transferability, which are generally based on available market information. Financial assets classified within level 3 have significant unobservable inputs, as they trade infrequently. Level 3 financial assets include private equity and certain corporate debt securities. Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon the actual sale of those investments. BBH GLOBAL CORE SELECT PORTFOLIO OF INVESTMENTS (continued) July 31, 2015 (unaudited) The following table summarizes the valuation of the Fund’s investments by the above fair value hierarchy levels as of July 31, 2015. Investments, at value Unadjusted Quoted Prices in Active Markets for Identical Investments (Level 1)* Significant Other Observable Inputs (Level 2)* Significant Unobservable Inputs (Level 3)* Balance as of July 31, 2015 Basic Materials $– Communications – Consumer Cyclical – – Consumer Non-Cyclical – Energy – Financials – Technology – – Repurchase Agreements – – Investments, at value $– * The Fund's policy is to disclose transfers between levels based on valuations at the end of the reporting period. There were no transfers between Levels 1, 2 or 3 during the period ended July31, 2015. Portfolio holdings are shown as of the date indicated.Since market conditions fluctuate suddenly and frequently, the portfolio holdings may change and this list is not indicative of future portfolio composition. These portfolio holdings are not intended to be and do not constitute recommendations that others buy, sell, or hold any of the securities listed. For more complete information on the Fund, call 1-800-575-1265 for a prospectus or visit www.bbhfunds.com. You should consider the Fund's investment objectives, risks, charges, and expenses carefully before you invest. Information about these and other important subjects is in the Fund's prospectus, which you should read carefully before investing. The BBH Funds are managed by a separately identifiable department within Brown Brothers Harriman & Co. Shares of the Fund are distributed by ALPS Distributors, Inc., located at 1290 Broadway, Suite 1100, Denver, CO 80203. BBH INTERNATIONAL EQUITY FUND PORTFOLIO OF INVESTMENTS July 31, 2015 (unaudited) Shares Value COMMON STOCKS (98.8%) AUSTRALIA (3.0%) CONSUMER NON-CYCLICAL Cochlear, Ltd. CSL, Ltd. Woolworths, Ltd. FINANCIALS QBE Insurance Group, Ltd. Total Australia BERMUDA (1.1%) DIVERSIFIED Jardine Matheson Holdings, Ltd. Total Bermuda DENMARK (1.5%) CONSUMER NON-CYCLICAL ISS AS Novo Nordisk AS (ClassB) Total Denmark FINLAND (0.9%) INDUSTRIALS Kone OYJ (ClassB) Total Finland FRANCE (9.0%) BASIC MATERIALS Air Liquide SA CONSUMER CYCLICAL LVMH Moet Hennessy Louis Vuitton SA CONSUMER NON-CYCLICAL Danone SA Essilor International SA L'Oreal SA Sanofi ENERGY Total SA FINANCIALS Societe Generale SA INDUSTRIALS Cie de St-Gobain Vallourec SA Total France Shares Value COMMON STOCKS (continued) GERMANY (6.5%) COMMUNICATIONS Deutsche Telekom AG CONSUMER CYCLICAL Adidas AG Daimler AG (ClassRegistered) FINANCIALS Allianz SE TECHNOLOGY SAP SE UTILITIES RWE AG Total Germany HONG KONG (7.0%) COMMUNICATIONS China Mobile, Ltd. ENERGY CNOOC, Ltd. FINANCIALS AIA Group, Ltd. Hang Lung Properties, Ltd. UTILITIES CLP Holdings, Ltd. Hong Kong & China Gas Co., Ltd. Total Hong Kong ISRAEL (1.0%) CONSUMER NON-CYCLICAL Teva Pharmaceutical Industries, Ltd.ADR Total Israel ITALY (1.2%) ENERGY ENI SpA Total Italy JAPAN (19.9%) BASIC MATERIALS Shin-Etsu Chemical Co., Ltd. COMMUNICATIONS NTT DOCOMO, Inc. Shares Value COMMON STOCKS (continued) JAPAN (continued) COMMUNICATIONS (continued) Rakuten, Inc. CONSUMER CYCLICAL Denso Corp. Honda Motor Co., Ltd. CONSUMER NON-CYCLICAL Kao Corp. Kirin Holdings Co., Ltd. Seven & I Holdings Co., Ltd. Takeda Pharmaceutical Co., Ltd. ENERGY Inpex Corp. FINANCIALS Daito Trust Construction Co., Ltd. Tokio Marine Holdings, Inc. INDUSTRIALS Daikin Industries, Ltd. FANUC Corp. Hoya Corp. Keyence Corp. Komatsu, Ltd. Makita Corp. TECHNOLOGY Canon, Inc. Tokyo Electron, Ltd. Total Japan JERSEY (1.1%) CONSUMER NON-CYCLICAL Experian, Plc. Total Jersey NETHERLANDS (1.4%) CONSUMER NON-CYCLICAL Koninklijke Ahold NV RELX NV Total Netherlands Shares Value COMMON STOCKS (continued) NORWAY (0.2%) COMMUNICATIONS Telenor ASA CONSUMER NON-CYCLICAL Orkla ASA Total Norway SINGAPORE (3.2%) COMMUNICATIONS Singapore Telecommunications, Ltd. FINANCIALS DBS Group Holdings, Ltd. United Overseas Bank, Ltd. INDUSTRIALS SembCorp Industries, Ltd. Total Singapore SPAIN (4.6%) COMMUNICATIONS Telefonica SA CONSUMER CYCLICAL Inditex SA FINANCIALS Banco Santander SA UTILITIES Iberdrola SA Total Spain SWEDEN (3.1%) COMMUNICATIONS Telefonaktiebolaget LM Ericsson (ClassB) TeliaSonera AB CONSUMER CYCLICAL Hennes & Mauritz AB (ClassB) Total Sweden SWITZERLAND (14.2%) BASIC MATERIALS Givaudan SA1 Syngenta AG CONSUMER CYCLICAL Swatch Group AG Shares Value COMMON STOCKS (continued) SWITZERLAND (continued) CONSUMER NON-CYCLICAL Nestle SA. Novartis AG Roche Holding AG SGS SA FINANCIALS Zurich Insurance Group AG1 INDUSTRIALS ABB, Ltd.1 Kuehne + Nagel International AG Total Switzerland TAIWAN (1.7%) TECHNOLOGY Taiwan Semiconductor Manufacturing Co., Ltd. Taiwan Semiconductor Manufacturing Co., Ltd.ADR Total Taiwan UNITED KINGDOM (18.2%) COMMUNICATIONS Pearson, Plc. Vodafone Group, Plc. CONSUMER CYCLICAL Compass Group, Plc. CONSUMER NON-CYCLICAL Aggreko, Plc. Diageo, Plc. G4S, Plc. GlaxoSmithKline, Plc. Intertek Group, Plc. Reckitt Benckiser Group, Plc. SABMiller, Plc. Smith & Nephew, Plc. Tesco, Plc. Unilever, Plc. ENERGY Amec Foster Wheeler, Plc. BG Group, Plc. BP, Plc. Royal Dutch Shell, Plc. (ClassA) FINANCIALS Standard Chartered, Plc. Shares Value COMMON STOCKS (continued) UNITED KINGDOM (continued) INDUSTRIALS Rolls-Royce Holdings, Plc1 UTILITIES National Grid, Plc. Total United Kingdom Total Common Stocks (Identified cost $684,934,111) TOTAL INVESTMENTS (Identified cost $684,934,111)2 98.8% CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES 1.2% NET ASSETS 100.0% 1 Non-income producing security. 2 The aggregate cost for federal income tax purposes is $684,934,111, the aggregate gross unrealized appreciation is $254,637,943 and the aggregate gross unrealized depreciation is $92,152,863, resulting in net unrealized appreciation of $162,485,080. BBH International Equity Fund's (the "Fund") country diversification is based on the respective security's country of incorporation. Abbreviations: ADR – American Depositary Receipt BBH INTERNATIONAL EQUITY FUND PORTFOLIO OF INVESTMENTS (continued) July 31, 2015 (unaudited) A. FAIR VALUE MEASUREMENTS The Fund is required to disclose information regarding the fair value measurements of the Fund’s assets and liabilities. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure requirement established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including, for example, the risk inherent in a particular valuation technique used to measure fair value, including the model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the Fund’s own considerations about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three levels defined by the fair value hierarchy are as follows: — Level 1 – unadjusted quoted prices in active markets for identical investments. — Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). — Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). Inputs are used in applying the various valuation techniques and broadly refer to the assumptions that market participants use to make valuation decisions, including assumptions about risk. Inputs may include price information, specific and broad credit data, liquidity statistics, and other factors. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. However, the determination of what constitutes “observable” requires judgment by the investment adviser. The investment adviser considers observable data to be that market data which is readily available, regularly distributed or updated, reliable and verifiable, not proprietary, and provided by independent sources that are actively involved in the relevant market. The categorization of a financial instrument within the hierarchy is based upon the pricing transparency of the instrument and does not necessarily correspond to the investment adviser’s perceived risk of that instrument. Financial assets within level 1 are based on quoted market prices in active markets. The Fund does not adjust the quoted price for these instruments. Financial instruments that trade in markets that are not considered to be active but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within level 2. These include investment-grade corporate bonds, U.S. Treasury notes and bonds, and certain non-U.S. sovereign obligations and over-the-counter derivatives and foreign equity securities whose values could be impacted by events occurring before the Fund’s pricing time, but after the close of the securities’ primary markets and are, therefore, fair valued according to procedures adopted by the Board of Trustees. As level 2 financial assets include positions that are not traded in active markets and/or are subject to transfer restrictions, valuations may be adjusted to reflect illiquidity and/or nontransferability, which are generally based on available market information. Financial assets classified within level 3 have significant unobservable inputs, as they trade infrequently. Level 3 financial assets include private equity and certain corporate debt securities. Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon the actual sale of those investments. BBH INTERNATIONAL EQUITY FUND PORTFOLIO OF INVESTMENTS (continued) July 31, 2015 (unaudited) The following table summarizes the valuation of the Fund’s investments by the above fair value hierarchy levels as of July 31, 2015. Investments, at value Unadjusted Quoted Prices in Active Markets for Identical Investments (Level 1)* Significant Other Observable Inputs (Level 2)* Significant Unobservable Inputs (Level 3)* Balance as of July31,2015 Australia $– $– Bermuda – – Denmark – – Finland – – France – – Germany – – Hong Kong – – Israel – – Italy – – Japan – – Jersey – – Netherlands – – Norway – – Singapore – – Spain – – Sweden – – Switzerland – – Taiwan – United Kingdom – – Investments, at value $– * The Fund's policy is to disclose transfers between levels based on valuations at the end of the reporting period. There were no transfers between Levels 1, 2 or 3 during the period ended July 31, 2015. Portfolio holdings are shown as of the date indicated.Since market conditions fluctuate suddenly and frequently, the portfolio holdings may change and this list is not indicative of future portfolio composition. These portfolio holdings are not intended to be and do not constitute recommendations that others buy, sell, or hold any of the securities listed. For more complete information on the Fund, call 1-800-575-1265 for a prospectus or visit www.bbhfunds.com. You should consider the Fund's investment objectives, risks, charges, and expenses carefully before you invest. Information about these and other important subjects is in the Fund's prospectus, which you should read carefully before investing. The BBH Funds are managed by a separately identifiable department within Brown Brothers Harriman & Co. Shares of the Fund are distributed by ALPS Distributors, Inc. located at 1290 Broadway, suite 1100, Denver, CO 80203. BBH LIMITED DURATION FUND PORTFOLIO OF INVESTMENTS July 31, 2015 (unaudited) Principal Amount Maturity Date Interest Rate Value ASSET BACKED SECURITIES (40.7%) AIM Aviation Finance, Ltd.2015-1A1 02/15/40 4.213% Aircraft Lease Securitisation, Ltd.2007-1A1,2 05/10/32 0.445 Ally Master Owner Trust2012-5 09/15/19 1.540 Alterna Funding I LLC2014-1A1 02/15/21 1.639 AmeriCredit Automobile Receivables Trust2012-2 10/10/17 2.640 AmeriCredit Automobile Receivables Trust2012-3 05/08/18 2.420 AmeriCredit Automobile Receivables Trust2013-3 06/10/19 2.380 ARI Fleet Lease Trust2012-A1,2 03/15/20 0.737 Ascentium Equipment Receivables LLC2014-1A1 01/10/17 1.040 Ascentium Equipment Receivables LLC2015-1A1 07/10/17 1.150 Avis Budget Rental Car Funding AESOP LLC2010-5A1 03/20/17 3.150 AXIS Equipment Finance Receivables II LLC2013-1A1 03/20/17 1.750 AXIS Equipment Finance Receivables III LLC2015-1A1 03/20/20 1.900 BCC Funding VIII LLC2014-1A1 06/20/20 1.794 BCC Funding X LLC2015-11 10/20/20 2.224 Cabela's Credit Card Master Note Trust2010-2A1,2 09/17/18 0.887 Capital Auto Receivables Asset Trust2013-1 10/22/18 1.740 Capital Auto Receivables Asset Trust2013-2 10/22/18 1.960 Capital Auto Receivables Asset Trust2013-2 04/22/19 2.660 Capital Auto Receivables Asset Trust2013-21 01/20/22 Capital Auto Receivables Asset Trust2013-3 10/22/18 2.790 Carlyle Global Market Strategies Commodities Funding, Ltd.2014-1A1,2,3 10/15/21 2.189 Cazenovia Creek Funding I LLC2015-1A1 12/10/23 2.000 CCG Receivables Trust2013-11 08/14/20 1.050 CCG Receivables Trust2014-11 11/15/21 1.060 Chesapeake Funding LLC2011-2A1,2 04/07/24 1.438 Chesapeake Funding LLC2012-1A1,2 11/07/23 0.938 Chesapeake Funding LLC2012-2A1,2 05/07/24 0.638 Chesterfield Financial Holdings LLC2014-1A1 12/15/34 4.500 CIT Equipment Collateral2014-VT11 10/21/19 1.500 Citibank Credit Card Issuance Trust2014-A8 04/09/20 1.730 Credit Acceptance Auto Loan Trust2013-1A1 10/15/20 1.210 Credit Acceptance Auto Loan Trust2013-2A1 04/15/21 1.500 Credit Acceptance Auto Loan Trust2013-2A1 10/15/21 2.260 Credit Acceptance Auto Loan Trust2014-1A1 10/15/21 1.550 Credit Acceptance Auto Loan Trust2014-1A1 04/15/22 2.290 Credit Acceptance Auto Loan Trust2014-2A1 09/15/22 2.670 Credit Acceptance Auto Loan Trust2015-1A1 01/17/23 2.610 Direct Capital Funding V LLC2013-21 08/20/18 1.730 Drive Auto Receivables Trust2015-BA1 07/15/21 2.760 Eagle I, Ltd.2014-1A1 12/15/39 4.310 ECAF I Ltd.2015-1A1 06/15/40 3.473 Emerald Aviation Finance, Ltd.2013-11 10/15/38 4.650 Exeter Automobile Receivables Trust2013-1A1 10/16/17 1.290 Exeter Automobile Receivables Trust2013-2A1 11/15/17 1.490 Principal Amount Maturity Date Interest Rate Value ASSET BACKED SECURITIES (continued) Exeter Automobile Receivables Trust2014-2A1 08/15/18 1.060% $5,943,355 FNA Trust2014-1A1 12/10/22 28,274,426 Ford Credit Auto Owner Trust2012-B 02/15/18 2.080 4,521,611 Ford Credit Auto Owner Trust2013-C 01/15/20 2.500 4,056,336 Ford Credit Auto Owner Trust/Ford Credit2014-21 04/15/26 2.310 14,623,786 Foursight Capital Automobile Receivables Trust 2014-11 03/23/20 2.110 21,510,743 Foursight Capital Automobile Receivables Trust 2015-11 01/15/21 34,607,094 FRS I LLC2013-1A1 04/15/43 1.800 11,570,809 GE Dealer Floorplan Master Note Trust2012-22 04/22/19 0.938 17,497,132 Global Container Assets, Ltd.2013-1A1 11/05/28 2.200 16,056,627 Global Container Assets, Ltd.2015-1A1 02/05/30 2.100 39,178,114 GMF Floorplan Owner Revolving Trust2015-11 05/15/20 16,476,072 GMF Floorplan Owner Revolving Trust2015-11 05/15/20 6,529,587 GMF Floorplan Owner Revolving Trust2015-11 05/15/20 2.220 10,741,170 Hertz Vehicle Financing LLC2010-1A1 02/25/17 3.740 9,542,979 Hertz Vehicle Financing LLC2011-1A1 03/25/18 3.290 33,558,673 HLSS Servicer Advance Receivables Backed Notes2012-T21 10/15/45 8,341,650 HLSS Servicer Advance Receivables Backed Notes2013-T11 01/16/46 10,339,650 HLSS Servicer Advance Receivables Backed Notes2013-T31 05/15/46 17,004,550 Hyundai Auto Receivables Trust2013-B 02/15/19 1.710 17,719,754 Leaf II Receivables Funding LLC2013-11 10/15/16 6,215,988 Leaf II Receivables Funding LLC2013-11 09/15/21 9,033,907 M&T Bank Auto Receivables Trust2013-1A1 03/15/19 4,502,725 MCA Fund I Holding LLC2014-11,2 08/15/24 7,840,341 MMAF Equipment Finance LLC2009-AA1 01/15/30 3.510 1,372,154 MMAF Equipment Finance LLC2012-AA1 10/10/18 1.350 14,844,723 Motor, Plc.2014-1A1,2 08/25/21 0.671 12,263,995 Nations Equipment Finance Funding II LLC2014-1A1 07/20/18 1.558 20,857,610 Nationstar Agency Advance Funding Trust2013-T2A1 02/18/48 1.892 3,084,171 Navitas Equipment Receivables LLC2013-11 11/15/16 1.950 2,723,475 Navitas Equipment Receivables LLC2015-11 11/15/18 2.120 23,947,460 NCF Dealer Floorplan Master Trust2014-1A1,2 10/20/20 50,917,923 New Mexico State Educational Assistance Foundation 2013-12 01/02/25 0.887 18,839,053 NextGear Floorplan Master Owner Trust2014-1A1 10/15/19 49,201,265 NextGear Floorplan Master Owner Trust2015-1A1 07/15/19 1.800 22,493,290 NextGear Floorplan Master Owner Trust2015-1A1,2 07/15/19 13,739,997 Nordstrom Private Label Credit Card Master Note Trust2011-1A1 11/15/19 17,552,770 Ocwen Freddie Advance Funding LLC Advance Receivables Backed Notes 2015-T21 09/15/45 11,600,007 OneMain Financial Issuance Trust2014-1A1 06/18/24 2.430 28,857,288 OneMain Financial Issuance Trust2014-2A1 09/18/24 15,341,179 OneMain Financial Issuance Trust2015-1A1 03/18/26 3.850 26,840,036 Oxford Finance Funding Trust2014-1A1 12/15/22 3.475 18,370,685 Principal Amount Maturity Date Interest Rate Value ASSET BACKED SECURITIES (continued) PFS Tax Lien Trust2014-11 04/15/16 1.440% Progreso Receivables Funding LLC2015-B1 07/28/20 3.000 ReadyCap Lending Small Business Loan Trust2015-12 12/25/38 1.441 Santander Drive Auto Receivables Trust2013-2 03/15/19 1.950 Santander Drive Auto Receivables Trust2013-4 01/15/20 3.250 Santander Drive Auto Receivables Trust 2015-3 04/15/20 2.070 Santander Drive Auto Receivables Trust 2015-3 01/15/21 SMART Trust2012-1USA1 12/14/17 2.010 SMART Trust2012-2USA1 10/14/16 1.590 SMART Trust2012-4US 03/14/17 0.970 SMART Trust2013-2US 01/14/17 0.830 SMART Trust2013-2US 02/14/19 1.180 SMART Trust2015-1US 09/14/18 1.500 SNAAC Auto Receivables Trust2014-1A1 09/17/18 1.030 Spirit Master Funding LLC2014-4A1 01/20/45 3.501 Spirit Master Funding VII LLC2013-1A1 12/20/43 Springleaf Funding Trust2013-AA1 09/15/21 2.580 Springleaf Funding Trust2014-AA1 12/15/22 2.410 STORE Master Funding LLC2013-1A1 03/20/43 4.160 STORE Master Funding LLC2013-2A1 07/20/43 STORE Master Funding LLC2013-3A1 11/20/43 4.240 TAL Advantage V LLC2014-2A1 05/20/39 1.700 TAL Advantage V LLC2014-3A1 11/21/39 3.270 Textainer Marine Containers, Ltd.2014-1A1 10/20/39 3.270 Trade MAPS 1, Ltd.2013-1A1,2 12/10/18 1.439 Trafigura Securitisation Finance, Plc.2014-1A1,2 10/15/21 1.137 Turquoise Card Backed Securities, Plc.2012-1A1,2 06/17/19 0.987 Utah State Board of Regents2011-12 05/01/29 Westlake Automobile Receivables Trust 2013-1A1 01/15/18 Westlake Automobile Receivables Trust 2014-2A1 10/16/17 0.970 Westlake Automobile Receivables Trust 2015-1A1 03/15/18 1.170 Westlake Automobile Receivables Trust 2015-1A1 11/16/20 2.290 Westlake Automobile Receivables Trust 2015-2A1 01/15/21 2.450 World Financial Network Credit Card Master Trust2014-C 08/16/21 Total Asset Backed Securities (Identified cost $2,085,507,072) COMMERCIAL MORTGAGE BACKED SECURITIES (12.5%) Aventura Mall Trust2013-AVM1,2 12/05/32 3.867 BBCMS Trust2015-RRI1,2 05/15/32 2.237 BB-UBS Trust2012-TFT1,2 06/05/30 3.584 BHMS Mortgage Trust2014-ATLS1,2 07/05/33 2.637 BHMS Mortgage Trust2014-ATLS1,2 07/05/33 4.847 BLCP Hotel Trust2014-CLRN1,2 08/15/29 2.138 Boca Hotel Portfolio Trust2013-BOCA1,2 08/15/26 1.937 Principal Amount Maturity Date Interest Rate Value COMMERCIAL MORTGAGE BACKED SECURITIES (continued) BXHTL Mortgage Trust2015-JWRZ1,2 05/15/29 2.338% Carefree Portfolio Trust2014-CARE1,2 11/15/19 2.587 CDGJ Commercial Mortgage Trust2014-BXCH1,2 12/15/27 2.687 CGBAM Commercial Mortgage Trust2014-HD1,2 02/15/31 1.388 CGBAM Commercial Mortgage Trust2014-HD1,2 02/15/31 1.786 CG-CCRE Commercial Mortgage Trust2014-FL21,2 11/15/31 3.087 Citigroup Commercial Mortgage Trust2013-SMP1 01/12/30 2.435 Citigroup Commercial Mortgage Trust2013-SMP1 01/12/30 2.738 Citigroup Commercial Mortgage Trust2014-388G1,2 06/15/33 1.937 Commercial Mortgage Pass Through Certificates2013-GAM1 02/10/28 Commercial Mortgage Pass Through Certificates2013-GAM1,2 02/10/28 3.531 Commercial Mortgage Pass Through Certificates2013-SFS1 04/12/35 1.873 Commercial Mortgage Pass Through Certificates2014-KYO1,2 06/11/27 1.837 Commercial Mortgage Pass Through Certificates2014-TWC1,2 02/13/32 1.036 EQTY 2014-INNS Mortgage Trust1,2 05/08/31 1.787 GTP Cellular Sites LLC1 03/15/42 3.721 Hilton USA Trust2013-HLF1,2 11/05/30 1.689 Hilton USA Trust2013-HLF1,2 11/05/30 Hyatt Hotel Portfolio Trust2015-HYT1,2 11/15/29 2.286 JP Morgan Chase Commercial Mortgage Securities Corp.2011-PLSD1 11/13/28 3.364 JP Morgan Chase Commercial Mortgage Securities Trust2014-BXH1,2 04/15/27 1.438 JP Morgan Chase Commercial Mortgage Securities Trust2014-BXH1,2 04/15/27 1.838 SBA Tower Trust1 12/15/42 2.933 SBA Tower Trust1 04/15/43 Unison Ground Lease Funding LLC1 04/15/40 5.349 Wells Fargo Commercial Mortgage Trust2014-TISH1,2 02/15/27 2.037 WFCG Commercial Mortgage Trust2015-BXRP1,2 11/15/29 1.309 WFCG Commercial Mortgage Trust2015-BXRP1,2 11/15/29 Total Commercial Mortgage Backed Securities (Identified cost $641,133,757) CORPORATE BONDS (27.8%) BANKS (7.0%) ANZ New Zealand Int'l, Ltd.1 03/24/16 1.125 ANZ New Zealand Int'l, Ltd.1 03/29/18 1.750 Australia & New Zealand Banking Group, Ltd. 10/06/17 1.875 BAC San Jose DPR Funding, Ltd.1,3 11/15/21 4.500 Bank of America Corp. 08/01/15 4.750 Citigroup Capital XIII2,4 10/30/40 7.875 Commonwealth Bank of Australia1,2. 03/12/18 0.688 FNBC 1993-A Pass Through Trust 01/05/18 8.080 ING Bank NV1 09/25/15 Principal Amount Maturity Date Interest Rate Value CORPORATE BONDS (continued) BANKS (continued) JPMorgan Chase & Co. 07/05/16 3.150% Mitsubishi UFJ Trust & Banking Corp.1 10/16/17 1.600 Morgan Stanley 04/29/16 3.800 Royal Bank of Scotland Group, Plc. 09/18/15 2.550 Royal Bank of Scotland, Plc. 03/16/16 4.375 Svenska Handelsbanken AB 04/04/17 2.875 Westpac Banking Corp. 12/01/17 1.500 COMMERCIAL SERVICES (0.8%) Experian Finance, Plc.1 06/15/17 2.375 Western Union Co.2 08/21/15 1.281 Western Union Co. 12/10/17 2.875 Western Union Co. 08/22/18 3.650 COSMETICS/PERSONAL CARE (0.6%) Avon Products, Inc. 03/15/16 3.125 Avon Products, Inc. 03/15/20 5.350 DIVERSIFIED FINANCIAL SERVICES (5.3%) AA Aircraft Financing 2013-1 LLC1 11/01/19 3.596 Ahold Lease Series 2001-A-1 Pass Through Trust 01/02/20 7.820 Alliance Data Systems Corp.1 12/01/17 5.250 Alliance Data Systems Corp.1 04/01/20 6.375 Blue Wing Asset Vehicle1 01/11/23 4.500 Caisse Centrale Desjardins1 09/12/17 1.550 CIC Central America Card Receivables, Ltd.3 11/05/20 4.500 CIC Receivables Master Trust3 10/07/21 4.890 Credit Acceptance Corp. 02/15/21 Denali Borrower LLC1 10/15/20 5.625 Doric Nimrod Air Alpha 2013-1 Pass Through Trust1 05/30/25 5.250 Doric Nimrod Air Finance Alpha, Ltd. 2012-1 (Class A) Pass Through Trust1 11/30/24 5.125 Drawbridge Special Opportunities Fund LP1 08/01/21 5.000 LS Power Funding Corp. 12/30/16 8.080 Morgan Stanley Capital Trust III4 03/01/33 6.250 Morgan Stanley Capital Trust VIII4 04/15/67 6.450 Murray Street Investment Trust I 03/09/17 4.647 Seven & Seven, Ltd.1,2 09/11/19 1.404 Principal Amount Maturity Date Interest Rate Value CORPORATE BONDS (continued) ELECTRIC (1.3%) Korea East-West Power Co., Ltd.1. 11/27/18 2.625% Korea Hydro & Nuclear Power Co., Ltd.1. 10/28/19 TransAlta Corp. 06/03/17 1.900 TransAlta Corp. 05/15/18 6.650 HEALTHCARE-PRODUCTS (0.5%) Mallinckrodt International Finance S.A. 04/15/18 3.500 Mallinckrodt International Finance S.A./Mallinckrodt CB LLC1 04/15/20 4.875 HEALTHCARE-SERVICES (0.9%) Anthem, Inc. 09/10/15 1.250 HCA, Inc. 03/15/19 3.750 UnitedHealth Group, Inc. 07/16/18 1.900 INSURANCE (1.9%) Aon Corp. 09/30/15 3.500 Fairfax Financial Holdings, Ltd.1 05/15/21 5.800 Prudential Covered Trust 2012-11 09/30/15 2.997 Prudential Financial, Inc. 09/17/15 4.750 Vitality Re IV, Ltd.1,2 01/09/18 Vitality Re V, Ltd.1,2 01/07/20 1.750 INTERNET (0.5%) Expedia, Inc. 08/15/20 5.950 INVESTMENT COMPANIES (1.5%) Ares Capital Corp. 01/15/20 3.875 FS Investment Corp. 01/15/20 4.250 PennantPark Investment Corp. 10/01/19 4.500 MEDIA (0.6%) Scripps Networks Interactive, Inc. 11/15/19 2.750 TEGNA, Inc. 10/15/19 5.125 OIL & GAS (1.7%) Korea National Oil Corp.1 04/03/17 3.125 Korea National Oil Corp.1 01/23/19 2.750 Odebrecht Drilling Norbe VIII/IX, Ltd.1 06/30/22 Odebrecht Offshore Drilling Finance, Ltd.1 10/01/23 6.750 Petrobras Global Finance BV 05/20/16 2.000 Petrobras Global Finance BV2 01/15/19 Principal Amount Maturity Date Interest Rate Value CORPORATE BONDS (continued) OIL & GAS SERVICES (0.7%) Freeport-McMorRan Oil & Gas LLC 11/15/20 6.500% PHARMACEUTICALS (1.3%) AbbVie, Inc. 05/14/18 1.800 27,280,376 AbbVie, Inc. 05/14/20 2.500 8,944,713 Hospira, Inc. 03/30/17 6.050 10,140,558 Medco Health Solutions, Inc. 09/15/15 22,160,851 68,526,498 REAL ESTATE (1.0%) Prologis International Funding II SA1 02/15/20 Vonovia Finance BV1 10/02/17 52,949,840 REAL ESTATE INVESMENT TRUSTS (1.1%) Scentre Group Trust 1/Scentre Group Trust 21 11/05/19 Select Income REIT 02/01/22 Senior Housing Properties Trust 05/01/19 TELECOMMUNICATIONS (1.1%) BellSouth Corp.1 04/26/21 Total Corporate Bonds (Identified cost $1,439,177,417) LOAN PARTICIPATIONS AND ASSIGNMENTS (5.7%) Astoria Energy LLC Term B2 12/24/21 5.000 Charter Communications Operating LLC (CCO Safari LLC) Term H2 07/23/21 Charter Communications Operating LLC (CCO Safari LLC) Term I2 01/23/23 3.500 Dell International LLC Term B22 04/29/20 4.000 Dell International LLC Term C2 10/29/18 3.750 Delos Finance S.a.r.l2. 03/06/21 3.500 Express Scripts Holding Company (Express Scripts, Inc.)2 04/28/17 Freeport-McMorRan Copper & Gold, Inc. (PT Freeport Indonesia) 2 05/31/18 1.940 HCA, Inc. Term B52. 03/31/17 2.940 Mallinckrodt International Term B2 03/19/21 3.250 Mallinckrodt International Term B12 03/19/21 3.500 RPI Finance Trust Term B32 11/09/18 RPI Finance Trust Term B42 11/09/20 SS&C European Holdings S.a.r.l Term B22 07/08/22 4.000 SS&C Technologies, Inc. Term B12 07/08/22 4.000 TPF II Power LLC Term B2 10/02/21 5.500 Total Loan Participations and Assignments (Identified cost $293,490,370) Principal Amount Maturity Date Interest Rate Value MUNICIPAL BONDS (4.1%) Baylor Health Care System, Revenue Bonds2 11/15/25 0.160% City of Portland, Oregon, General Obligation Bonds2 06/01/19 0.120 Michigan Finance Authority, Revenue Bonds 05/01/16 3.000 Michigan Finance Authority, Revenue Bonds 05/01/17 5.000 Michigan Finance Authority, Revenue Bonds 05/01/18 5.000 New Jersey Economic Development Authority, Revenue Bonds2 02/01/17 0.920 New Jersey Economic Development Authority, Revenue Bonds, NPFG5 02/15/17 0.000 New Jersey Economic Development Authority, Revenue Bonds, AGM5 02/15/18 0.000 New Jersey Economic Development Authority, Revenue Bonds 06/15/20 5.000 New Jersey Economic Development Authority, Revenue Bonds, XCLA5 07/01/20 0.000 New Jersey State Turnpike Authority, Revenue Bonds, AMBAC 01/01/16 4.252 New York State Energy Research & Development Authority, Revenue Bonds, NPFG2 12/01/20 Pennsylvania Industrial Development Authority, Revenue Bonds1 07/01/21 2.967 School District of Philadelphia, General Obligation Bonds 09/01/15 1.550 School District of Philadelphia, General Obligation Bonds 09/01/16 1.787 School District of Philadelphia, General Obligation Bonds 09/01/17 2.009 School District of Philadelphia, General Obligation Bonds 09/01/18 State of Illinois, General Obligation Bonds 03/01/16 4.961 State of Illinois, General Obligation Bonds, AGM 03/01/18 5.200 State of Illinois, General Obligation Bonds 07/01/21 6.200 Tobacco Settlement Financing Corp., Revenue Bonds5 06/01/41 0.000 Total Municipal Bonds (Identified cost $209,827,824) U.S. GOVERNMENT AGENCY OBLIGATIONS (1.0%) Fannie Mae Discount Notes5 08/26/15 0.000 Federal Home Loan Mortgage Corp. (FHLMC) Non Gold Guaranteed2 04/01/36 2.383 Federal Home Loan Mortgage Corp. (FHLMC) Non Gold Guaranteed2 12/01/36 Federal Home Loan Mortgage Corp. (FHLMC) Non Gold Guaranteed2 01/01/37 Federal Home Loan Mortgage Corp. (FHLMC) Non Gold Guaranteed2 02/01/37 2.447 Federal National Mortgage Association (FNMA) 07/01/35 5.000 Federal National Mortgage Association (FNMA) 11/01/35 5.500 Federal National Mortgage Association (FNMA)2 07/01/36 2.507 Federal National Mortgage Association (FNMA)2 09/01/36 2.220 Federal National Mortgage Association (FNMA)2 01/01/37 2.451 Federal National Mortgage Association (FNMA) 08/01/37 5.500 Federal National Mortgage Association (FNMA) 08/01/37 5.500 Federal National Mortgage Association (FNMA) 06/01/40 6.500 Principal Amount Maturity Date Interest Rate Value U.S. GOVERNMENT AGENCY OBLIGATIONS (continued) Government National Mortgage Association (GNMA)2 08/20/29 1.625% Total U.S. Government Agency Obligations (Identified cost $50,600,501) U.S. INFLATION LINKED DEBT (1.2%) U.S. Treasury Inflation Indexed Note 04/15/17 0.125 Total U.S. Inflation Linked Debt (Identified cost $60,150,922) CERTIFICATES OF DEPOSIT (6.1%) Bank of Tokyo-Mitsubishi UFJ, Ltd. 09/10/15 0.250 Bank of Tokyo-Mitsubishi UFJ, Ltd. 10/26/15 0.260 DNB Bank ASA 08/19/15 0.180 DNB Bank ASA 09/03/15 0.190 Standard Chartered Bank 10/13/15 0.280 Svenska Handelsbanken 10/23/15 Total Certificates of Deposit (Identified cost $314,350,616) TIME DEPOSITS (0.6%) Wells Fargo 08/03/15 0.080 Total Time Deposits (Identified cost $30,000,000) U.S. TREASURY BILLS (0.3%) U.S. Treasury Bill5 08/06/15 U.S. Treasury Bill5,6 11/05/15 Total U.S. Treasury Bills (Identified cost $14,197,905) TOTAL INVESTMENTS (Identified cost $5,138,436,384)7 100.0% CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES 0.0% NET ASSETS 100.0% 1 Security exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Total market value of Rule 144A securities owned at July 31, 2015 was $3,036,175,539 or 59.1% of net assets. Unless otherwise noted, these securities are not considered illiquid. 2 Variable rate instrument. Interest rates change on specific dates (such as coupon or interest payment date). The yield shown represents the July 31, 2015 coupon or interest rate. 3 The Fund’s Investment Adviser has deemed this security to be illiquid based upon the SEC definition of an illiquid security. 4 Trust preferred security. 5 Security issued with zero coupon. Income is recognized through accretion of discount. 6 All or a portion of this security is held at the broker as collateral for open futures contracts. 7 The aggregate cost for federal income tax purposes is $5,138,436,384, the aggregate gross unrealized appreciation is $27,938,475 and the aggregate gross unrealized depreciation is $28,930,343 resulting in net unrealized depreciation of $991,868. Abbreviations: AGM − Assured Guaranty Municipal Corp. AMBAC − AMBAC Financial Group, Inc. FHLMC − Federal Home Loan Mortgage Corporation. FNMA − Federal National Mortgage Association. NPFG − National Public Finance Guarantee Corporation. XCLA − XL Capital Assurance, Inc. GNMA − Government National Mortgage Association. BBH LIMITED DURATION FUND PORTFOLIO OF INVESTMENTS (continued) July 31, 2015 (unaudited) A. FAIR VALUE MEASUREMENTS BBH Limited Duration Fund (the “Fund”) is required to disclose information regarding the fair value measurements of the Fund’s assets and liabilities. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure requirement established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including, for example, the risk inherent in a particular valuation technique used to measure fair value, including the model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the Fund’s own considerations about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three levels defined by the fair value hierarchy are as follows: — Level 1 – unadjusted quoted prices in active markets for identical investments. — Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds,credit risk, etc.). — Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). Inputs are used in applying the various valuation techniques and broadly refer to the assumptions that market participants use to make valuation decisions, including assumptions about risk. Inputs may include price information, specific and broad credit data, liquidity statistics, and other factors. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. However, the determination of what constitutes “observable” requires judgment by the investment adviser. The investment adviser considers observable data to be that market data which is readily available, regularly distributed or updated, reliable and verifiable, not proprietary, and provided by independent sources that are actively involved in the relevant market. The categorization of a financial instrument within the hierarchy is based upon the pricing transparency of the instrument and does not necessarily correspond to the investment adviser’s perceived risk of that instrument. Financial assets within level 1 are based on quoted market prices in active markets. The Fund does not adjust the quoted price for these instruments. Financial instruments that trade in markets that are not considered to be active but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within level 2. These include investment-grade corporate bonds, U.S. Treasury notes and bonds, and certain non-U.S. sovereign obligations and over-the-counter derivatives. As level 2 financial assets include positions that are not traded in active markets and/or are subject to transfer restrictions, valuations may be adjusted to reflect illiquidity and/or non-transferability, which are generally based on available market information. Financial assets classified within level 3 have significant unobservable inputs, as they trade infrequently. Level 3 financial assets include private equity and certain corporate debt securities. Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon the actual sale of those investments. BBH LIMITED DURATION FUND PORTFOLIO OF INVESTMENTS (continued) July 31, 2015 (unaudited) The following table summarizes the valuation of the Fund’s investments by the above fair value hierarchy levels as of July 31, 2015. Investments, at value Unadjusted Quoted Prices in Active Markets for Identical Investments (Level 1)* Significant Other Observable Inputs (Level 2)* Significant Unobservable Inputs (Level 3)* Balance as of July 31, 2015 Asset Backed Securities $ – $7,840,341** Commercial Mortgage Backed Securities – – Corporate Bonds – Loan Participations and Assignments – – Municipal Bonds – – U.S. Government Agency Obligations – – U.S. Inflation Linked Debt – – Certificates of Deposit – – Time Deposits – – U.S. Treasury Bills – – Total Investments, at value $7,840,341** Other Financial Instruments, at value Financial Futures Contracts $– $– Other Financial Instruments, at value $– $– *The Fund's policy is to disclose transfers between levels based on valuations at the end of the reporting period. There were no transfers between Levels 1, 2 or 3 during the period ended July 31, 2015. **The security classified as Level 3 in the foregoing table represents less than 1% of the Fund’s net assets as of July 31, 2015 and, accordingly, a reconciliation table is not presented. B. FINANCIAL FUTURES CONTRACTS At July 31, 2015, the Fund had the following open futures commitments: Description Number of Contracts Expiration Date Market Value Notional Amount Unrealized Gain / (Loss) Contracts to Sell: U.S. Treasury 2-Year Notes September 2015 U.S. Treasury 5-Year Notes September 2015 U.S. Treasury 10-Year Notes September 2015 Portfolio holdings are shown as of the date indicated.Since market conditions fluctuate suddenly and frequently, the portfolio holdings may change and this list is not indicative of future portfolio composition. These portfolio holdings are not intended to be and do not constitute recommendations that others buy, sell, or hold any of the securities listed. For more complete information on the Fund, call 1-800-575-1265 for a prospectus or visit www.bbhfunds.com. You should consider the Fund's investment objectives, risks, charges, and expenses carefully before you invest. Information about these and other important subjects is in the Fund's prospectus, which you should read carefully before investing. The BBH Funds are managed by a separately identifiable department within Brown Brothers Harriman & Co. Shares of the Fund are distributed by ALPS Distributors, Inc., located at 1290 Broadway, Suite 1100, Denver, CO 80203. BBH INTERMEDIATE MUNICIPAL BOND FUND PORTFOLIO OF INVESTMENTS July 31, 2015 (unaudited) Principal Amount Maturity Date Interest Rate Value MUNICIPAL BONDS (100.0%) Alabama (0.4%) Alabama 21st Century Authority, Revenue Bonds 06/01/21 5.000% Total Alabama Arizona (3.5%) Coconino County Pollution Control Corp., Revenue Bonds, FGIC1 09/01/32 Salt Verde Financial Corp., Revenue Bonds 12/01/19 Salt Verde Financial Corp., Revenue Bonds 12/01/22 Salt Verde Financial Corp., Revenue Bonds 12/01/26 Salt Verde Financial Corp., Revenue Bonds 12/01/32 Total Arizona California (6.8%) Anaheim City School District, General Obligation Bonds, AGM, NPFG2 08/01/29 California Pollution Control Financing Authority, Revenue Bonds 07/01/25 Long Beach Bond Finance Authority, Revenue Bonds 11/15/19 Long Beach Bond Finance Authority, Revenue Bonds 11/15/22 Long Beach Bond Finance Authority, Revenue Bonds 11/15/23 Long Beach Bond Finance Authority, Revenue Bonds1 11/15/27 Long Beach Bond Finance Authority, Revenue Bonds 11/15/30 Los Angeles County Metropolitan Transportation Authority, Revenue Bonds, AMBAC1 07/01/27 Los Angeles County Metropolitan Transportation Authority, Revenue Bonds, AMBAC1 07/01/27 Los Angeles County Metropolitan Transportation Authority, Revenue Bonds, AMBAC1 07/01/27 Los Angeles County Metropolitan Transportation Authority, Revenue Bonds, AMBAC1 07/01/27 Northern California Transmission Agency, Revenue Bonds, NPFG1 05/01/24 Northern California Transmission Agency, Revenue Bonds, NPFG1 05/01/24 Total California Colorado (0.4%) Denver Health & Hospital Authority, Revenue Bonds1 12/01/33 Total Colorado Connecticut (0.8%) Connecticut Housing Finance Authority, Revenue Bonds 11/15/22 Connecticut Housing Finance Authority, Revenue Bonds 11/15/23 State of Connecticut, General Obligation Bonds1 03/01/25 Total Connecticut Florida (2.7%) City of Tampa Solid Waste System Revenue, Revenue Bonds 10/01/20 City of Tampa Solid Waste System Revenue, Revenue Bonds 10/01/21 County of Broward Airport System Revenue, Revenue Bonds 10/01/21 Greater Orlando Aviation Authority, Revenue Bonds 10/01/27 Principal Amount Maturity Date Interest Rate Value MUNICIPAL BONDS (continued) Florida (continued) Hillsborough County Aviation Authority, Revenue Bonds 10/01/25 5.000% Hillsborough County Aviation Authority, Revenue Bonds 10/01/26 Pinellas County Health Facilities Authority, Revenue Bonds, NPFG1 11/15/23 Total Florida Georgia (0.8%) Burke County Development Authority, Revenue Bonds, AGM1 01/01/24 Monroe County Development Authority, Revenue Bonds1 01/01/39 Total Georgia Hawaii (0.4%) State of Hawaii Airports System Revenue, Certificates of Participation 08/01/21 Total Hawaii Illinois (12.0%) Chicago Park District, General Obligation Bonds 01/01/16 Chicago Park District, General Obligation Bonds 01/01/16 Chicago Park District, General Obligation Bonds, NPFG 01/01/16 Chicago Park District, General Obligation Bonds 11/15/16 Chicago Park District, General Obligation Bonds 01/01/17 Chicago Park District, General Obligation Bonds 01/01/18 Chicago Park District, General Obligation Bonds 01/01/18 Chicago Park District, General Obligation Bonds 01/01/19 Chicago Park District, General Obligation Bonds 01/01/19 Chicago Park District, General Obligation Bonds 01/01/19 Chicago Park District, General Obligation Bonds 01/01/19 Chicago Park District, General Obligation Bonds 01/01/20 Chicago Park District, General Obligation Bonds 01/01/20 Chicago Park District, General Obligation Bonds 01/01/21 Chicago Park District, General Obligation Bonds 01/01/22 Chicago Park District, General Obligation Bonds 01/01/23 Chicago Transit Authority, Revenue Bonds, AMBAC 06/01/16 Chicago Transit Authority, Revenue Bonds, AMBAC 06/01/16 Chicago Transit Authority, Revenue Bonds, AGC 06/01/17 Chicago Transit Authority, Revenue Bonds, AMBAC 06/01/17 Chicago Transit Authority, Revenue Bonds, AGC 06/01/19 Chicago Transit Authority, Revenue Bonds 06/01/19 Chicago Transit Authority, Revenue Bonds, AGC 06/01/20 Chicago Transit Authority, Revenue Bonds, AGC 06/01/22 Chicago Transit Authority, Revenue Bonds, AGC 06/01/23 Chicago Transit Authority, Revenue Bonds, AGC 06/01/24 City of Chicago Motor Fuel Tax Revenue, Revenue Bonds 01/01/17 City of Chicago Motor Fuel Tax Revenue, Revenue Bonds 01/01/20 City of Chicago Motor Fuel Tax Revenue, Revenue Bonds 01/01/22 City of Chicago Motor Fuel Tax Revenue, Revenue Bonds 01/01/25 City of Chicago Motor Fuel Tax Revenue, Revenue Bonds 01/01/26 Principal Amount Maturity Date Interest Rate Value MUNICIPAL BONDS (continued) Illinois (continued) Metropolitan Pier & Exposition Authority, Revenue Bonds, NPFG2 12/15/19 0.000% Metropolitan Pier & Exposition Authority, Revenue Bonds, NPFG2 12/15/21 Railsplitter Tobacco Settlement Authority, Revenue Bonds 06/01/19 Railsplitter Tobacco Settlement Authority, Revenue Bonds 06/01/20 Railsplitter Tobacco Settlement Authority, Revenue Bonds 06/01/21 Railsplitter Tobacco Settlement Authority, Revenue Bonds 06/01/23 State of Illinois, General Obligation Bonds 02/01/19 State of Illinois, General Obligation Bonds 04/01/20 State of Illinois, General Obligation Bonds 08/01/21 State of Illinois, General Obligation Bonds 07/01/22 State of Illinois, General Obligation Bonds 05/01/28 Total Illinois Kansas (1.9%) City of La Cygne, Revenue Bonds, NPFG1 04/15/27 City of St. Marys, Revenue Bonds, NPFG1 04/15/32 City of St. Marys, Revenue Bonds, NPFG1 04/15/32 City of Wamego, Revenue Bonds, NPFG1 04/15/32 Total Kansas Kentucky (4.5%) Carroll County, Revenue Bonds, AMBAC1 10/01/32 Kentucky Housing Corp., Revenue Bonds 07/01/19 Total Kentucky Maine (1.1%) Finance Authority of Maine, Revenue Bonds 02/01/16 Total Maine Massachusetts (0.8%) Commonwealth of Massachusetts, General Obligation Bonds, AGM1 11/01/18 Commonwealth of Massachusetts, General Obligation Bonds, NPFG1 12/01/30 Commonwealth of Massachusetts, General Obligation Bonds, NPFG1 05/01/37 Commonwealth of Massachusetts, Revenue Bonds, AGM1 06/01/17 Total Massachusetts Michigan (4.8%) Detroit City School District, General Obligation Bonds, FGIC 05/01/20 Detroit City School District, General Obligation Bonds, FGIC 05/01/21 Detroit City School District, General Obligation Bonds 05/01/23 Detroit City School District, General Obligation Bonds, BHAC, FGIC 05/01/25 Detroit City School District, General Obligation Bonds, AGM 05/01/27 Principal Amount Maturity Date Interest Rate Value MUNICIPAL BONDS (continued) Michigan (continued) Detroit City School District, General Obligation Bonds, AGM 05/01/29 6.000% Detroit City School District, General Obligation Bonds, AGM 05/01/30 5.250 1,764,586 Michigan Finance Authority, Revenue Bonds 05/01/19 5.000 Michigan State Hospital Finance Authority, Revenue Bonds 06/01/25 5.000 Total Michigan Missouri (0.7%) Health & Educational Facilities Authority of the State of Missouri, Revenue Bonds, AMBAC1 06/01/31 0.426 Health & Educational Facilities Authority of the State of Missouri, Revenue Bonds, AMBAC1 06/01/31 0.427 St. Joseph Industrial Development Authority, Revenue Bonds, AMBAC1 12/11/31 0.126 83,587 Total Missouri Montana (0.5%) Montana Board of Housing, Revenue Bonds 12/01/43 3.000 Total Montana Nebraska (0.6%) Central Plains Energy Project, Revenue Bonds 12/01/18 5.250 Central Plains Energy Project, Revenue Bonds 09/01/27 5.000 Total Nebraska Nevada (1.4%) County of Washoe, Revenue Bonds, AMBAC1 03/01/36 County of Washoe, Revenue Bonds, NPFG1 03/01/36 Total Nevada 1,269,857 New Jersey (17.5%) New Jersey Economic Development Authority, Revenue Bonds1 02/01/17 0.920 New Jersey Economic Development Authority, Revenue Bonds . 09/01/22 5.000 New Jersey Economic Development Authority, Revenue Bonds1 09/01/27 1.570 559,141 New Jersey Economic Development Authority, Revenue Bonds1 03/01/28 1.620 New Jersey State Turnpike Authority, Revenue Bonds, NPFG1 01/01/30 0.081 840,375 New Jersey State Turnpike Authority, Revenue Bonds, NPFG1 01/01/30 0.138 New Jersey State Turnpike Authority, Revenue Bonds, NPFG1 01/01/30 590,535 New Jersey Transit Corp., Revenue Bonds 09/15/17 5.000 160,575 New Jersey Transit Corp., Revenue Bonds 09/15/20 New Jersey Transit Corp., Revenue Bonds 09/15/21 228,168 New Jersey Transportation Trust Fund Authority, Revenue Bonds 12/15/23 5.500 New Jersey Transportation Trust Fund Authority, Revenue Bonds2 12/15/28 0.000 1,546,770 New Jersey Transportation Trust Fund Authority, Revenue Bonds1 06/15/34 1.220 490,055 Tobacco Settlement Financing Corp., Revenue Bonds2 06/01/41 0.000 Principal Amount Maturity Date Interest Rate Value MUNICIPAL BONDS (continued) New Jersey (continued) $20,155,000 Tobacco Settlement Financing Corp., Revenue Bonds2 06/01/41 0.000% Total New Jersey 16,309,476 New York (10.6%) 1,150,000 Metropolitan Transportation Authority, Revenue Bonds, AGM1 11/01/22 50,000 Metropolitan Transportation Authority, Revenue Bonds, AGM1 11/01/22 0.382 48,469 250,000 New York City Transit Authority/MetropolitanTrans Authority/Triborough Bridge & Tunnel Authority, Certificates of Participation, AMBAC1 01/01/30 0.520 233,387 300,000 New York State Energy Research & Development Authority, Revenue Bonds1 04/01/20 0.125 281,183 120,000 New York State Energy Research & Development Authority, Revenue Bonds, AMBAC1 12/01/23 1,805,000 New York State Energy Research & Development Authority, Revenue Bonds, AMBAC1 12/01/25 0.473 1,724,665 700,000 New York State Energy Research & Development Authority, Revenue Bonds, AMBAC1 12/01/25 0.477 1,500,000 New York State Energy Research & Development Authority, Revenue Bonds1 07/01/26 1,487,775 110,000 New York State Energy Research & Development Authority, Revenue Bonds, AMBAC1 12/01/26 New York State Energy Research & Development Authority, Revenue Bonds, AMBAC1 03/01/27 0.470 New York State Energy Research & Development Authority, Revenue Bonds, AMBAC1 07/01/27 0.471 1,813,234 110,000 New York State Energy Research & Development Authority, Revenue Bonds, AMBAC1 07/01/27 0.474 720,000 New York State Energy Research & Development Authority, Revenue Bonds, XCLA1 07/01/29 0.471 666,839 350,000 New York State Energy Research & Development Authority, Revenue Bonds, NPFG1 04/01/34 0.520 329,646 New York State Energy Research & Development Authority, Revenue Bonds, XCLA1 01/01/39 0.080 180,000 State of New York, General Obligation Bonds, AMBAC1 03/14/31 0.150 163,878 Total New York 9,832,232 North Carolina (3.1%) 1,405,000 County of Mecklenburg, General Obligation Bonds 04/01/24 1,000,000 State of North Carolina, General Obligation Bonds 06/01/21 5.000 1,192,570 Total North Carolina 2,924,724 Ohio (0.6%) 200,000 County of Montgomery, Revenue Bonds3 08/03/15 0.010 County of Montgomery, Revenue Bonds3
